Case 4:19-cv-10372-MFL-APP ECF No. 37, PageID.891 Filed 04/21/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

ARTHUR MULLINS,

      Plaintiff,
                                             Case No. 19-cv-10372
v.
                                             Hon. Matthew F. Leitman
FORD MOTOR COMPANY
                                             Magistrate Judge Anthony P. Patti
and BRIAN BUTCHER, an individual,

      Defendants.


James B. Rasor (P43476)                  Elizabeth Hardy (P37426)
Andrew J. Laurila (P78880)               Thomas J. Davis (P78626)
RASOR LAW FIRM, PLLC                     KIENBAUM HARDY VIVIANO
Attorneys for Plaintiff                   PELTON & FORREST, P.L.C.
201 E. Fourth St.                        Attorneys for Defendants
Royal Oak, MI 48067                      280 N. Old Woodward Ave., Ste. 400
(248) 543-9000                           Birmingham, MI 48009
jbr@rasorlawfirm.com                     (248) 645-0000
ajl@rasorlawfirm.com                     ehardy@khvpf.com
                                         tdavis@khvpf.com



                   Defendants’ Response to Motion to Show Cause
Case 4:19-cv-10372-MFL-APP ECF No. 37, PageID.892 Filed 04/21/21 Page 2 of 7




                                    Introduction

      Although courts frequently dismiss state-law claims when all federal claims

are dismissed, “there is no mandatory rule” and “trial courts do possess some

discretion to decide a pendent state law claim once the federal basis for jurisdiction

is dismissed.” Taylor v. First of Am. Bank-Wayne, 973 F.2d 1284, 1287–88 (6th Cir.

1992) (quoting Aschinger v. Columbus Showcase Co., 934 F.2d 1402, 1412 (6th Cir.

1991)). The Sixth Circuit thus held that courts “must balance the interests… when

deciding whether to resolve a pendent state claim on the merits.” Id.; accord, e.g.,

Harper v AutoAlliance Int’l, Inc., 392 F.3d 195, 211 (6th Cir. 2004) (quoting Taylor);

Basista Holdings, LLC v. Ellsworth Twp., 710 F. App’x 688, 694–95 (6th Cir. 2017)

(same). Here, the balance of interests warrant the Court’s retention of jurisdiction.

A.    The interests of judicial economy and fairness warrant the Court’s
      retention of jurisdiction under controlling Sixth Circuit law.

      In Taylor, the Sixth Circuit identified the following factors supporting the

retention of jurisdiction: (1) “this case had been on the district court's docket for

almost two years; (2) “the parties had completed discovery and compiled a

voluminous record”; (3) “plaintiffs’ federal claim was not abandoned until the filing

of the amended complaint; and (4) “an extensively briefed summary judgment

motion was ripe for a ruling by the district court.” 973 F.2d at 1288. It also

recognized that “remand could have wasted judicial resources and resulted in
Case 4:19-cv-10372-MFL-APP ECF No. 37, PageID.893 Filed 04/21/21 Page 3 of 7




additional delay.” Id. The Sixth Circuit thus held that “the interests of judicial

economy and fairness both favored the district court’s retention of jurisdiction.” Id.

      Every Taylor factor supports jurisdiction here: (1) this case has been pending

for more than two years, ECF No. 1; (2) discovery has been completed and there is

a voluminous record; (3) both parties have filed summary judgment motions; and

(4) the federal claim has not yet been dismissed and will have survived to summary

judgment. And remand would waste judicial resources and result in further delay.

The interests of justice and fairness cry out for this Court to complete its adjudication

of this dispute, rather than forcing the parties to start again in a different forum.

B.    There is no novel, plausibly-disputed issue of state law that would compel
      this Court to remand despite the interests identified above.

      The Sixth Circuit’s decision in Weser v. Goodson, 965 F.3d 507, 519 (6th Cir.

2020) does not change the balance of interests justifying this Court’s retention of

jurisdiction. Weser, notably, largely reaffirms the Court’s discretion to adjudicate

state-law claims by upholding the district court’s summary-judgment rulings on

state-law malicious prosecution and false-arrest claims. Id. at 517, 519-520.

      Only one issue in Weser warranted remand: a threshold dispositive question

of whether Tennessee law would permit a false-arrest/imprisonment tort claim when

the officer had probable cause to believe a crime occurred, but no statutory authority

to arrest. Id. at 517-18. The plaintiff, citing criminal cases, made a plausible case that

the answer was yes, but had “not… cited any case” so holding in a civil tort context.


                                           -2-
Case 4:19-cv-10372-MFL-APP ECF No. 37, PageID.894 Filed 04/21/21 Page 4 of 7




Id. at 518. And the defendant, citing analogous authority, plausibly argued that the

answer was no. Id. Thus, the Court held that because the claim rested on a “a novel

issue of state law” that “has never been squarely addressed by the Tennessee courts”

and “both parties have made plausible arguments in favor of their respective

positions, this issue is… better left for the state courts to decide.” Id.

      Those concerns are not present here. The Court’s show-cause order identified

one issue that “may be” novel—whether “the PWDCRA limits or prohibits mental-

health examinations in order to determine whether an employee is fit for duty.” ECF

No. 35, PageID.884. But unlike in Weser, where the specific scenario at issue had

“never” been addressed in “any” state case, 965 F.3d at 518, the issue here has been

squarely addressed by Michigan courts and Michigan statute. Defendants cited Court

of Appeals authority applying the plain text of MCL 37.1202(e) in holding the

PWDCRA does not regulate the use of mental-health exams, but only “what an

employer may do on the basis of” such exams. ECF No. 31, PageID.854-56 (citing

Dillon-Barber). And while Dillon-Barber was unpublished, it is directly on point,

and nothing in Weser suggested that a federal court cannot exercise its discretion to

resolve state-law claims that have been addressed in unpublished opinions, or in state

statutes.1 If anything, Weser itself implicitly rejects that interpretation, given its



1
  Such an interpretation of Weser would also have the perverse result of immunizing
the most implausible arguments from federal-court resolution—and thus requiring

                                           -3-
Case 4:19-cv-10372-MFL-APP ECF No. 37, PageID.895 Filed 04/21/21 Page 5 of 7




reliance on the fact that both parties had “plausible” arguments on the novel state-

law issue.

      That, too, is another reason why Weser is inapplicable: Mullins has not raised

any plausible argument that giving an employee a mental-health exam violates the

PWDCRA. Here, the Court’s show-cause order recognized that “Defendants present

arguments on this issue,” ECF No. 35, PageID.883, but it leaves unsaid that Mullins

has not presented any counterarguments. His reply brief does not address the issue

at all, let alone distinguish Dillon-Barber or the statutory language of MCL

37.1202(e) that it quotes. See generally ECF No. 33. Nor does Mullins’s opening

brief cite authority on this point; instead, he simply made a bare, unsupported

assertion that he had “direct” evidence of PWDCRA discrimination because his

paranoia and mood shifts that led to his mental-health exam were “characteristics”

of his disability. ECF No. 27, PageID.470-471. If anything, Mullins’s failure to

develop his argument, and his failure to rebut Defendants’ arguments on the same,

eliminates the need for this Court to address the merits of this particular state-law

issue at all.2 But even if the Court needed to reach the merits of the issue, Plaintiff



state courts to be clogged with these remnants of an earlier federal case—because
implausible arguments are less likely to have been raised in earlier cases.
2
 See In re Travel Agent Comm'n Antitrust Litig., 583 F.3d 896, 901 (6th Cir. 2009)
(perfunctory, undeveloped arguments deemed waived); United States v. Burton,
802 F. App'x 896, 910 (6th Cir. 2020) (holding party waived issue by not replying
to argument raised in opposing party’s response brief).

                                         -4-
Case 4:19-cv-10372-MFL-APP ECF No. 37, PageID.896 Filed 04/21/21 Page 6 of 7




has not raised any plausible arguments on a novel question of law that would require

remand to state court under Weser.

                                      Conclusion

      This case has been litigated in federal court for over two years. Discovery is

complete. The Court has already ordered state-law portions of the complaint

dismissed with prejudice. Summary judgment briefs have been filed as to the rest,

including the federal claim that is still now pending. The Court unquestionably has

the discretion to resolve the remainder of the litigation, rather than requiring the

parties to start over in state court. And both parties agree that the Court should retain

jurisdiction and adjudicate the case. Ford respectfully requests that the Court do so,

in the interests of judicial economy and fairness to the parties.

                                            Respectfully submitted,

                                            By: /s/ Thomas J. Davis
                                               Elizabeth Hardy (P37426)
                                               Thomas J. Davis (P78626)
                                            Attorneys for Defendants
                                            280 N. Old Woodward Ave., Ste. 400
                                            Birmingham, MI 48009
                                            (248) 645-0000
                                            ehardy@khvpf.com
Dated: April 21, 2021                       tdavis@khvpf.com




                                          -5-
Case 4:19-cv-10372-MFL-APP ECF No. 37, PageID.897 Filed 04/21/21 Page 7 of 7




                         CERTIFICATE OF SERVICE

       I hereby certify that on April 21, 2021, I electronically filed the foregoing
document with the Clerk of the Court using the ECF system, which will send
notification of such filing to all ECF participants.



                                              /s/ Thomas J. Davis
                                              Thomas J. Davis (P78626)
                                              Kienbaum Hardy Viviano
                                              Pelton & Forrest, P.L.C.
                                              280 N. Old Woodward Ave., Ste. 400
                                              Birmingham, MI 48009
                                              (248) 645-0000
                                              tdavis@khvpf.com
409935




                                        -6-
